 

EXHIBIT 10.33

 

CHANGE IN CONTROL AGREEMENT

 

 

THIS CHANGE IN CONTROL AGREEMENT is entered into as of the 9th day of October,
2012, by and between C&F FINANCIAL CORPORATION, a Virginia corporation (the
“Company”), and John Anthony Seaman (the “Executive”).

 

RECITALS

 

I.      The Executive currently serves as Chief Credit Officer, is a key member
of management of the Company and its affiliates, and his services and knowledge
are valuable to the Company and its affiliates.

 

II.     The Board (as defined below) has determined that it is in the best
interest of the Company and its shareholders to assure that the Company and its
affiliates will have the continued dedication of the Executive, notwithstanding
the possibility, threat or occurrence of a Change in Control (as defined below)
of the Company. The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change in Control and to encourage the
Executive’s full attention and dedication to the Company and its affiliates
currently and in the event of any threatened or pending Change in Control.
Therefore, in order to accomplish these objectives, the Board has caused the
Company to enter into this Agreement.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.     CERTAIN DEFINITIONS.

 

(a)     “Agreement Effective Date” means the date first set out above.

 

(b)     The “Agreement Term” means the period commencing on the Agreement
Effective Date and ending on the earlier of (i) the Agreement Regular
Termination Date or (ii) the date this Agreement terminates pursuant to Section
8. The “Agreement Regular Termination Date” means the third anniversary of the
Agreement Effective Date, provided, however, that commencing on the first
anniversary of the Agreement Effective Date, and on each subsequent anniversary
(such date and each subsequent anniversary shall be hereinafter referred to as
the “Renewal Date”), unless this Agreement is previously terminated, the
Agreement Regular Termination Date shall be automatically extended for three
years from the latest Renewal Date, unless at least one month prior to the
latest Renewal Date, the Company shall give notice to the Executive in
accordance with Section 11(c) of this Agreement that the Agreement Regular
Termination Date shall not be so extended.

 

(c)     “Board” means the Board of Directors of the Company.

 

(d)     “Cause” means:

 

(i)      the willful and continued failure of the Executive to substantially
perform his duties with the Company or one of its affiliates (other than any
such failure resulting from incapacity due to physical or mental illness), after
a written demand for substantial performance is delivered to the Executive by
the Board, pursuant to a vote of a majority of the Directors of the Company,
which specifically identifies the manner in which the Directors of the Board
believe that the Executive has not substantially performed his duties, or

 

(ii)     the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.

 

 
 

--------------------------------------------------------------------------------

 

 

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interest of the Company. Any act,
or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or based upon the advice of counsel for the Company shall
be conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. The cessation of employment
of the Executive shall not be deemed to be for Cause unless and until there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than two-thirds of the members of the Board
at a meeting of the Board called and held for such purpose (after reasonable
notice is provided to the Executive in accordance with Section 11(c) of this
Agreement and the Executive is given an opportunity, together with counsel, to
be heard before the Board), finding that, in the good faith opinion of the
Board, the Executive has engaged in the conduct described in paragraph (i) or
(ii) above, and specifying the particulars thereof in detail.

 

(e)     The “Change in Control Date” means the first date during the Agreement
Term on which a Change in Control (as defined in Section 2) occurs. Anything in
this Agreement to the contrary notwithstanding, if a Change in Control occurs
and if the Executive’s employment with the Company is terminated prior to the
date on which the Change in Control occurs, and if it is reasonably demonstrated
by the Executive that such termination of employment either (i) was at the
request of a third party who has taken steps reasonably calculated to effect a
Change in Control or (ii) otherwise arose in connection with or anticipation of
a Change in Control, then for all purposes of this Agreement except for the time
and form of payment of the Change in Control Benefits payable under Section 4(c)
the “Change in Control Date” shall mean the date immediately prior to the date
of such termination of employment.

 

(f)     “Company” means C&F Financial Corporation, a Virginia corporation.

 

(g)     “Coverage Period” means the period of time beginning with the Change in
Control Date and ending on the earliest to occur of (i) the Executive’s death
and (ii) the sixty-first day after the second anniversary of the Change in
Control Date.

 

(h)     “Disability” means the absence of the Executive from his duties with the
Company on a full-time basis for six months as a result of incapacity to serve
as the Chief Credit Officer, including substantially all duties normally
considered a part thereof, due to mental or physical illness or injury which is
determined to be total and permanent by a physician selected by the Company or
its insurers and acceptable to the Executive or the Executive’s legal
representative. If the Company determines in good faith that the Disability of
the Executive has occurred, it may give to the Executive written notice in
accordance with Section 11(c) of this Agreement of its intention to terminate
the Executive’s employment. In such event, the Executive’s employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by the Executive (the “Disability Effective Date”), provided that, within the 30
days after such receipt, the Executive shall not have returned to full-time
performance of his duties.

 

(i)     “Good Reason” means any good faith determination made by the Executive
(which determination shall be conclusive) that any of the following has
occurred:

 

(i)      the occurrence, on or after the Agreement Effective Date and during the
Coverage Period, of any of the following:

 

(A)     the assignment to the Executive of any duties inconsistent in any
material adverse respect with the Executive’s position (including status,
offices, titles and reporting requirements), authority, duties or
responsibilities immediately prior to the Change in Control, or any other action
by the Company or its affiliates which results in a diminution in such position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Executive in accordance with Section 11(c) of this Agreement;

 

 
2

--------------------------------------------------------------------------------

 

(B)     a reduction by the Company or its affiliates in the Executive’s rate of
annual base salary, benefits (including, without limitation, incentive or bonus
pay arrangements, stock plan benefit arrangements, and retirement and welfare
plan coverage) and perquisites as in effect immediately prior to the Change in
Control or as the same may be increased from time to time thereafter, other than
an isolated, insubstantial and inadvertent failure not occurring in bad faith
and which is remedied by the Company promptly after receipt of notice thereof
given by the Executive in accordance with Section 11(c) of this Agreement;

(C)     the Company’s requiring the Executive to be based at any office or
location more than 35 miles from the facility where the Executive is located at
the time of the Change in Control or the Company’s requiring the Executive to
travel on Company business to a substantially greater extent than required
immediately prior to the Change in Control Date (but determined without regard
to travel necessitated by reason of any anticipated Change in Control);

 

(D)     any purported termination by the Company or its affiliates of the
Executive’s employment otherwise than as expressly permitted by this Agreement;

 

(E)     any failure by the Company or its affiliates to comply with and satisfy
Section 10(c) of this Agreement by obtaining satisfactory agreement from any
successor to assume and perform this Agreement; or

 

(F)     so long as no Cause for Executive’s termination by the Company exists
(or would exist assuming the Board made a determination of Cause), a voluntary
cessation by the Executive of his employment for any reason during any Window
Period.

 

(ii)     any event or condition described in paragraph (i) of this Section 1(i)
which occurs on or after the Agreement Effective Date, but prior to a Change in
Control, but was at the request of a third party who effectuates the Change in
Control, notwithstanding that it occurred prior to the Change in Control, but
such event or condition shall not be considered to actually have occurred until
the Change in Control Date.

 

(j)     “Covered Termination” means a termination of Executive’s employment
during the Coverage Period (i) by the Company for any reason other than Cause or
the Executive’s Disability or death, or (ii) by the Executive for Good Reason.

 

(k)     “Noncovered Termination” means a cessation of Executive’s employment
which is not a Covered Termination.

 

(l)     “Window Period” means any of (i) the 60-day period commencing on the
Change in Control Date, (ii) the 60-day period commencing on the first
anniversary of the Change in Control Date, and (iii) the 60-day period
commencing on the second anniversary of the Change in Control Date.

 

2.        CHANGE IN CONTROL.

 

A “Change in Control” means a change in the ownership of the Company, a change
in the effective control of the Company, or a change in the ownership of a
substantial portion of the assets of the Company, consistent with and
interpreted in accordance with Code Section 409A and regulations issued
thereunder, and specifically defined as follows:

 

(a)     General Rules. In order to constitute a Change in Control as to the
Executive, the Change in Control shall relate to:

 

(i)      The corporation for whom the Executive is performing services at the
time of the Change in Control; or

 

(ii)     The corporation that is liable for the payment of the deferred
compensation (or all corporations liable for the payment if more than one
corporation is liable) but only if either the deferred compensation is
attributable to the performance of service by the Executive for such corporation
(or corporations) or there is a bona fide business purpose for such corporation
or corporations to be liable for such payment and, in either case, no
significant purpose of making such corporation or corporations liable for such
payment is the avoidance of Federal income tax; or

 

(iii)    A corporation that is a majority shareholder of a corporation
identified in either paragraph (i) or (ii), or any corporation in a chain of
corporations in which each corporation is a majority shareholder of another
corporation in the chain, ending in a corporation identified in either paragraph
(i) or (ii) above.

 

 
3

--------------------------------------------------------------------------------

 

 

(b)     Change In Ownership. A change in the ownership of a corporation shall
occur on the date that any one person, or more than one person acting as a
group, acquires ownership of stock of the corporation that, together with stock
held by such person or group, constitutes more than 50% of the total fair market
value or total voting power of the stock of such corporation. However, if any
person, or more than one person acting as a group, is considered to own more
than 50% of the total fair market value or total voting power of the stock of a
corporation, then the acquisition of additional stock by the same person or
persons shall not be considered to cause a change in the ownership of the
corporation (or to cause a change in the effective control of the corporation).

 

(c)     Change In Effective Control. Notwithstanding the fact that a corporation
has not undergone a change in ownership as described above, a change in the
effective control of a corporation shall occur only on the date that either:

 

(i)      Any one person or more than one person acting as a group acquires (or
has acquired during the twelve month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of the
corporation possessing 30% or more of the total voting power of the stock of
such corporation; or

 

(ii)     A majority of members of the corporation’s Board of Directors is
replaced during any 12-month period by Directors whose appointment or election
is not endorsed by a majority of the members of the corporation’s Board of
Directors prior to the date of the appointment or election, provided that for
purposes of this paragraph (ii), the term “corporation” refers solely to the
relevant corporation identified above, for which no other corporation is a
majority shareholder.

 

(d)     Change In Ownership of Assets. A change in the ownership of a
substantial portion of the assets of a corporation shall occur on the date that
any one person, or more than one person acting as a group, acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition by such person or persons) assets from the corporation that have a
total gross fair market value equal to or more than 40% of the total gross fair
market value of all of the assets of the corporation immediately prior to such
acquisition or acquisitions. For this purpose, “gross fair market value” shall
mean the value of the assets of the corporation, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.

 

A transfer of assets by a corporation shall not be treated as a change in the
ownership of such assets if the assets are transferred to:

 

(i)      A shareholder of the corporation (immediately before the asset
transfer) in exchange for or with respect to its stock; or

 

(ii)     An entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by the corporation; or

 

(iii)    A person, or more than one person acting as a group, that owns,
directly or indirectly, 50% or more of the total value or voting power of all
the outstanding stock of the corporation; or

 

(iv)    An entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person who is a “related person” under
applicable Treasury Regulations.

 

There shall be no Change in Control when there is a transfer to an entity that
is controlled by the shareholders of the transferring corporation immediately
after the transfer.

 

 
4

--------------------------------------------------------------------------------

 

 

3.      OBLIGATIONS OF THE EXECUTIVE TO REMAIN EMPLOYED.

 

The Executive agrees that in the event any person or group attempts a Change in
Control, he shall not voluntarily leave the employ of the Company without Good
Reason (i) until such attempted Change in Control terminates or (ii) if a Change
in Control shall occur, until the Change in Control Date. For purposes of the
foregoing clause (i), Good Reason shall be determined as if a Change in Control
had occurred when such attempted Change in Control became known to the Board.

 

4.      OBLIGATIONS UPON THE EXECUTIVE’S TERMINATION.

 

(a)     Notice of Termination. Any termination of the Executive’s employment by
the Company or by the Executive, other than by reason of death, shall be
communicated by Notice of Termination to the other party hereto given. For
purposes hereof:

 

(i)      “Notice of Termination” means a written notice given in accordance with
Section 11(c)of this Agreement which (A) states whether such termination is for
Cause, Good Reason or Disability, (B) indicates the specific termination
provision in this Agreement relied upon, if any, (C) to the extent applicable,
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated, and (D) if the Date of Termination is other than the date of receipt
of such notice, specifies the termination date. The failure by the Executive or
the Company to set forth in the Notice of Termination any fact or circumstance
which contributes to a showing of Good Reason, Cause or Disability shall not
waive any right of the Executive or the Company, respectively, hereunder or
preclude the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.

 

(ii)     “Date of Termination” means (A) if the Executive’s employment is
terminated by reason of Disability, the Disability Effective Date, (B) if the
Executive’s employment is terminated by the Company for any reason other than
Disability, the date of the Executive’s receipt of the Notice of Termination or
any later date specified therein, as the case may be, and (C) if the Executive’s
employment is terminated by the Executive for any reason, the date of the
Company’s receipt of the Notice of Termination or any later date specified
therein, as the case may be.

 

(b)     Obligations of the Company in a Covered Termination. If the Executive’s
employment shall cease by reason of a Covered Termination, then the following
shall be paid or provided (the payments and benefits described in (i), (ii) and
(iii) below may hereinafter sometimes be referred to as the “Change in Control
Benefit” or “Change in Control Benefits”):

 

(i)      the Company shall pay or cause to be paid in cash to the Executive a
lump sum within 30 days after the Date of Termination and with the lump sum
payment totaling an amount equal to the sum of the Executive’s (1) highest
aggregate annual base salary from the Company and its affiliated companies in
effect at any time during the 24 month period ending on the Change in Control
Date and (2) highest annual bonus (including any deferrals thereof) from the
Company and its affiliated companies payable for the Company’s three fiscal
years immediately preceding the fiscal year which includes the Change in Control
Date;

 

 
5

--------------------------------------------------------------------------------

 

 

 

(ii)     for one year after the Executive’s Date of Termination, the Company
shall continue or cause to be continued benefits to the Executive and/or the
Executive’s family at least equal to those under the Welfare Benefit Plans.
(Nothing in an Agreement shall limit the Executive’s right to additional retiree
or other welfare benefits provided under the applicable benefit plan subject to
any and all limitations in such plan.) If the Executive becomes reemployed with
another employer and is eligible to receive medical or other welfare benefits
under another employer-provided plan, the medical and other welfare benefits
described herein shall be secondary to those provided under such other plan
during such applicable period of eligibility. For purposes of determining
eligibility (but not the time of commencement of benefits) of the Executive for
any retiree benefits pursuant to such plans, practices, programs and policies,
the Executive shall be considered to have remained employed until one year after
the Date of Termination and to have retired on the last day of such period. For
purposes hereof, the term “Welfare Benefit Plan” means the welfare benefit
plans, practices, policies and programs provided by the Company and its
affiliates (including, without limitation, any medical, prescription, dental,
vision, disability, life, accidental death and travel accident insurance plans
and split dollar insurance programs) to the extent applicable generally to other
peer executives of the Company and its affiliates, but in no event shall such
plans, practices, policies and programs provide the Executive with benefits
which are less favorable, in the aggregate, than the most favorable of such
plans, practices, policies and programs in effect for the Executive at any time
during the one year period immediately preceding the Change in Control Date or,
if more favorable to the Executive, those provided generally at any time after
the Change in Control Date to other peer executives of the Company and its
affiliated companies;

 

(iii)    to the extent not theretofore paid or provided, the Company shall
timely pay or cause to be paid or provide or cause to be provided to the
Executive any other amounts or benefits required to be paid or provided or which
the Executive is eligible to receive under any compensation arrangement, plan,
program, policy or practice or contract or agreement of the Company and its
affiliated companies with such payments being made in accordance with the terms
of any such arrangement, plan, program or policy (such other amounts and
benefits shall be hereinafter referred to as the “Other Benefits”).

 

(c)     Notwithstanding any other provision of this Agreement, if the
requirements of Section 1(e) are met regarding the Executive’s termination prior
to a Change in Control, the Change in Control Benefits shall be paid within
thirty (30) days after the date of a Change in Control (not the Date of
Termination).

 

(d)     Obligations of the Company in a Noncovered Termination. If the
Executive’s employment shall cease by reason of a Noncovered Termination, this
Agreement shall terminate without further obligations to the Executive other
than the obligation timely to pay or cause to be paid or provide or cause to be
provided to the Executive his Other Benefits.

 

5.      FULL SETTLEMENT.

 

(a)     No Offset or Mitigation. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive. In no event shall the Executive be obligated to seek other employment
or take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement and such amounts shall
not be reduced whether or not the Executive obtains other employment.

 

(b)     Executive’s Expense in Dispute Resolution. The Company agrees to pay, to
the full extent permitted by law, all legal fees and expenses which the
Executive may reasonably incur as a result of a contest (in which the Executive
substantially prevails) by the Company, the Executive or others of the validity
or enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive about the amount of any payment pursuant to this Agreement), plus in
each case interest on any delayed payment at the lower of (i) the Wall Street
Journal Prime Rate or (ii) the applicable Federal midterm rate provided for in
Section 1274(d), compounded semi-annually, of the Code.

 

 
6

--------------------------------------------------------------------------------

 

 

(c)     Payment prior to Dispute Resolution. If there shall be any dispute
between the Company and the Executive in the event of any termination of
Executive’s employment, then, unless and until there is a final, nonappealable
judgment by a court of competent jurisdiction declaring that such termination
was a Noncovered Termination, that the determination by the Executive of the
existence of Good Reason was not made in good faith, or that the Company is not
otherwise obligated to pay any amount or provide any benefit to the Executive
and his dependents or other beneficiaries, as the case may be, under Section
4(b), the Company shall pay all amounts, and provide all benefits, to the
Executive and his dependents or other beneficiaries, as the case may be, that
the Company would be required to pay or provide pursuant to Section 4(b) as
though such termination were not a Noncovered Termination. Notwithstanding the
foregoing, the Company shall not be required to pay any disputed amounts
pursuant to this Section 5(c) except upon receipt of an adequate bond, letter of
credit or undertaking by or on behalf of the Executive to repay all such amounts
to which the Executive is ultimately adjudged by such court not to be entitled.

 

6.       PAYMENT LIMITATIONS.

 

(a)     Excise Tax Payment Limitation. Notwithstanding anything contained in
this Agreement or any other agreement or plan to the contrary, the payments and
benefits provided to, or for the benefit of, the Executive under this Agreement
or under any other plan or agreement which became payable or are taken into
account as a result of the Change in Control (the “Payments”) shall be reduced
(but not below zero) to the extent necessary so that no payment to be made, or
benefit to be provided, to the Executive or for his benefit under this Agreement
or any other plan or agreement shall be subject to the imposition of an excise
tax under Section 4999 of the Code (such reduced amount is hereinafter referred
to as the “Limited Payment Amount”). The Company shall reduce or eliminate the
Payments to the Executive by first reducing or eliminating those payments or
benefits which are payable in cash and then by reducing or eliminating payments
not payable in cash, in each case pro-rata and in reverse order beginning with
payments or benefits which are to be paid or provided the farthest in time from
the Determination (as hereinafter defined). The reductions in the preceding
sentence shall take precedence over the provisions of any other plan,
arrangement or agreement governing Executive’s rights and entitlements to any
benefits or compensation.

 

(b)     Excise Tax Payment Limitation Determinations. All determinations
required to be made under this Section 6 shall be made by the Company’s public
accounting firm (the “Accounting Firm”). The Accounting Firm shall provide its
calculations, together with detailed supporting documentation, both to the
Company and the Executive within fifteen days after the receipt of notice from
the Company that there has been a Payment (or at such earlier times as is
requested by the Company) and, with respect to any Limited Payment Amount, a
reasonable opinion to the Executive that he is not required to report any excise
tax on his federal income tax return with respect to the Limited Payment Amount
(collectively the “Determination”). In the event that the Accounting Firm is
serving as an accountant or auditor for the individual, entity or group
effecting the Change in Control, the Executive shall appoint another nationally
recognized public accounting firm to make the determination required hereunder
(which accounting firm shall then be referred to as the Accounting Firm
hereunder). All fees, costs and expenses (including, but not limited to, the
costs of retaining experts) of the Accounting Firm shall be borne by the
Company. The Determination by the Accounting Firm shall be binding upon the
Company and the Executive (except as provided in Section 6(c) below).

 

(c)     Excise Tax Excess Payments Considered a Loan. If it is established
pursuant to a final determination of a court or an Internal Revenue Service (the
“IRS”) proceeding which has been finally and conclusively resolved, that
Payments have been made to, or provided for the benefit of, the Executive by the
Company, which are in excess of the limitations provided in Section 6(a)
(hereinafter referred to as an “Excess Payment”), such Excess Payment shall be
deemed for all purposes to be a loan to the Executive made on the date the
Executive received the Excess Payment and the Executive shall repay the Excess
Payment to the Company on demand, together with interest on the Excess Payment
at the applicable federal rate (as defined in Section 1274(d) of the Code) from
the date of Executive’s receipt of such Excess Payment until the date of such
repayment. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of Determination, it is possible that Payments which will
not have been made by the Company should have been made (an “Underpayment”),
consistent with the calculations required to be made under this Section 6. In
the event that it is determined (i) by the Accounting Firm, the Company (which
shall include the position taken by the Company, or together with its
consolidated group. on its federal income tax return) or the IRS or (ii)
pursuant to a determination by a court, that an Underpayment has occurred, the
Company shall pay an amount equal to such Underpayment to the Executive within
ten days of such determination together with interest on such amount at the
applicable federal rate from the date such amount would have been paid to the
Executive until the date of payment. Any payments or reimbursements to or
payments on behalf of the Executive shall be paid as provided above but in no
event later than the end of the calendar year following the calendar year in
which the related taxes are paid.

 

 
7

--------------------------------------------------------------------------------

 

 

(d)     Banking Payment Limitation. Notwithstanding anything contained in this
Agreement or any other agreement or plan to the contrary, the payments and
benefits provided to, or for the benefit of, the Executive under this Agreement
or under any other plan or agreement shall be reduced (but not below zero) to
the extent necessary so that no payment to be made, or benefit to be provided,
to the Executive or for his benefit under this Agreement or any other plan or
agreement shall be in violation of the golden parachute and indemnification
payment limitations and prohibitions of 12 CFR Section 359.

 

7.       CODE SECTION 409A COMPLIANCE.

 

(a)     The intent of the parties is that payments and benefits under this
Agreement comply with Code Section 409A or comply with an exemption from the
application of Code Section 409A and, accordingly, all provisions of this
Agreement shall be construed in a manner consistent with the requirements for
avoiding taxes or penalties under Code Section 409A.

 

(b)     Neither the Executive nor the Company shall take any action to
accelerate or delay the payment of any monies and/or provision of any benefits
in any matter which would not be in compliance with Code Section 409A (including
any transition or grandfather rules thereunder).

 

(c)     A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the form or timing of
payment of any amounts or benefits upon or following a termination of employment
unless such termination is also a “separation from service” (within the meaning
of Code Section 409A) and, for purposes of any such provision of this Agreement
under which (and to the extent) deferred compensation subject to Code Section
409A is paid, references to a “termination” or “termination of employment” or
like references shall mean separation from service. If the Executive is deemed
on the date of separation from service with the Company to be a “specified
employee”, within the meaning of that term under Code Section 409A(a)(2)(B) and
using the identification methodology selected by the Company from time to time,
or if none, the default methodology, then with regard to any payment or benefit
that is required to be delayed in compliance with Code Section 409A(a)(2)(B),
such payment or benefit shall not be made or provided prior to the earlier of
(i) the expiration of the six-month period measured from the date of the
Executive’s separation from service or (ii) the date of the Executive’s death.
In the case of benefits, however, the Executive may pay the cost of benefit
coverage, and thereby obtain benefits, during such six month delay period and
then be reimbursed by the Company thereafter when delayed payments are made
pursuant to the next sentence. On the first day of the seventh month following
the date of the Executive’s separation from service or, if earlier, on the date
of the Executive’s death, all payments delayed pursuant to this Section 7(c)
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

 

(d)     With regard to any provision herein that provides for reimbursement of
expenses or in-kind benefits, except as permitted by Code Section 409A, (i) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit, and (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause (ii)
shall not be violated with regard to expenses reimbursed under any arrangement
covered by Section 105(b) of the Code solely because such expenses are subject
to a limit related to the period the arrangement is in effect. All
reimbursements shall be reimbursed in accordance with the Company’s
reimbursement policies but in no event later than the calendar year following
the calendar year in which the related expense is incurred.

 

 
8

--------------------------------------------------------------------------------

 

 

 

(e)     If under this Agreement, an amount is to be paid in two or more
installments, for purposes of Code Section 409A, each installment shall be
treated as a separate payment.

 

(f)     When, if ever, a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within ten (10)
days following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Company.

 

(g)     Notwithstanding any of the provisions of this Agreement, the Company
shall not be liable to the Executive if any payment or benefit which is to be
provided pursuant to this Agreement and which is considered deferred
compensation subject to Code Section 409A otherwise fails to comply with, or be
exempt from, the requirements of Code Section 409A.

 

8.      TERMINATION OF AGREEMENT.

 

This Agreement shall be effective as of the Agreement Effective Date and shall
normally continue until the later of the Agreement Regular Termination Date or,
if a Change in Control has occurred, until the end of the Coverage Period.
Notwithstanding the foregoing, this Agreement shall terminate in any event upon
the Executive’s cessation of employment in a Noncovered Termination.

 

9.      CONFIDENTIAL INFORMATION.

 

(a)     No Disclosure by Executive. The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its affiliated companies,
and their respective businesses, which shall have been obtained by the Executive
during the Executive’s employment by the Company or any of its affiliated
companies and which shall not be or become public knowledge (other than by acts
by the Executive or representatives of the Executive in violation of this
Agreement). After termination of the Executive’s employment with the Company,
the Executive shall not, without the prior written consent of the Company or as
may otherwise be required by law or legal process, communicate or divulge any
such information, knowledge or data to anyone other than the Company and those
designated by it.

 

(b)     Remedies for Breach. It is recognized that damages in the event of
breach of Section 9(a) above by the Executive would be difficult, if not
impossible, to ascertain, and it is therefore specifically agreed that the
Company, in addition to and without limiting any other remedy or right it may
have, shall have the right to an injunction or other equitable relief in any
court of competent jurisdiction, enjoining any such breach. The existence of
this right shall not preclude the Company from pursuing any other rights and
remedies at law or in equity which it may have.

 

(c)     Breach Not Basis to Withhold Payment. In no event shall an asserted
violation of the provisions of this Section 9 constitute a basis for deferring
or withholding any amounts otherwise payable to the Executive under this
Agreement.

 

10.     BENEFIT AND SUCCESSORS.

 

(a)     Executive’s Benefit. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die and any amount remains payable thereunder after his death,
any such amount, unless otherwise agreed by the Company or provided herein,
shall be paid in accordance with the terms of this Agreement to the Executive’s
devisee, legatee or other designee of such payment or, if there is no such
designee, the Executive’s estate.

 

 
9

--------------------------------------------------------------------------------

 

 

(b)     Company’s Benefit. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns.

 

(c)     Assumption by Successor to Company. The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, “Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.

 

11.     MISCELLANEOUS.

 

(a)     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Virginia, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.

 

(b)     Amendment. This Agreement may not be amended or modified otherwise than
by a written agreement executed by the parties hereto or their respective
successors and legal representatives which complies with the requirements of
Code Section 409A.

 

(c)     Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

 

If to the Executive:

John Anthony Seaman

P. O. Box 391

8th & Main Streets

West Point, Virginia 23181

 

 

If to the Company:

President, C&F Financial Corporation

P. O. Box 391

8th & Main Streets

West Point, Virginia 23181

 

Copy to:

James H. Hudson III

Hudson & Bondurant, P.C.

826 Main Street - P.O. Box 231

West Point, VA 23181

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

(d)     Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

 

 
10

--------------------------------------------------------------------------------

 

 

(e)     Tax Withholding. The Company may withhold from any amounts payable under
this Agreement such Federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.

 

(f)     Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to this Agreement, shall not be deemed to be a waiver of such provision
or right or any other provision or right of this Agreement.

 

(g)     Executive’s Employment. The Executive and the Company acknowledge that,
except as may otherwise be provided under any other written agreement between
the Executive and the Company, the employment of the Executive by the Company is
“at will” and, subject to paragraph (ii) of Section 1(i) hereof deeming a
termination to have occurred on or after the occurrence of a Change in Control
Date, the Executive’s employment and/or this Agreement may be terminated by
either the Executive or the Company at any time prior to the Change in Control
Date, in which case the Executive shall have no further rights under this
Agreement.

 

(h)     Nonexclusivity of Rights. Except as expressly provided in Section 6,
nothing in this Agreement shall prevent or limit the Executive’s continuing or
future participation in any plan, program, policy or practice provided by the
Company or any of its affiliated companies and for which the Executive may
qualify, nor shall anything herein limit or otherwise affect such rights as the
Executive may have under any contract or agreement with the Company or any of
its affiliated companies. Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement with the Company or any of its
affiliated companies at or subsequent to the Executive’s termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement.

 

(i)      Statutory References. Any reference in this Agreement to a specific
statutory provision shall include that provision and any comparable provision or
provisions of future legislation amending, modifying, supplementing or
superseding the referenced provision.

 

(j)      Nonassignability. This Agreement is personal to the Executive, and
without the prior written consent of the Company, no right, benefit or interest
hereunder shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, except by will or the laws
of descent and distribution, and any attempt thereat shall be void; and no
right, benefit or interest hereunder shall, prior to receipt of payment, be in
any manner liable for or subject to the recipient’s debts, contracts,
liabilities, engagements or torts.

 

(k)     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be considered an original and all of which
together shall constitute one agreement.

 

(l)      Employment with Affiliates. Except as otherwise required by this
Agreement or Code Section 409A, employment with the Company for purposes of this
Agreement shall include employment with any corporation or other entity in which
the Company has a direct or indirect ownership interest of 50% or more of the
total combined voting power of the then outstanding securities of such
corporation or other entity entitled to vote generally in the election of
directors or which has a direct or indirect ownership interest of 50% or more of
the total combined voting power of the then outstanding securities of the
Company entitled to vote generally in the election of directors.

 

 
11

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

 

 

 

C&F FINANCIAL CORPORATION

 

 

   

 

By: 

       /s/ Larry G. Dillon

 

 

 

Larry G. Dillon, President

 

 

 

   

 

 

       /s/ John Anthony Seaman

     

John Anthony Seaman, Chief Credit Officer

 

 

 12